DETAILED ACTION
This communication is in response to the Application filed on 17/737941. Claims 1-13 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/05/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-12 and 14 of U.S. Patent No. 9,595,265 in view of Ekstrand (as rejected in the prior art rejections below). The claims of the issued patent and the instant application are the same except for the limitation of “…controller for controlling the first number of analysis channels and the second number of synthesis channels”. Ekstrand does disclose the mentioned limitation in paragraphs [0055], [0057], where description of the use of sampling rates in configuring filterbanks is described as well as the description of P which is the bandwidth expansion factor which configures the synthesis filterbanks to have P times more channels than analysis filterbanks. It would have been obvious to one or ordinary skilled in the art to have modified the issued patent with the different configuration settings in order to enable low complexity methods for high frequency reconstruction (see Ekstrand [0004]).
Please see the below mapping with respect to the independent claims.
Claims not mentioned below map as the following where the instant application is termed as (I) and the issued patent as (P). Claim 1 (I): Claim 2 (P), Claim 2 (I): Claim 2 (P), Claim 3 (I): Claim 3 (P), Claim 4 (I): Claim 4 (P), Claim 5 (I): Claim 5 (P), Claim 6 (I): Claim 6 (P), Claim 7 (I): Claim 7 (P), Claim 8 (I): Claim 8 (P), Claim 9 (I): Claim 9  (P), Claim 10 (I): Claim 10 (P), Claim 11 (I): Claim 11 (P), Claim 12 (I): Claim 12 (P), Claim 13 (I): Claim 14 (P).

Instant Application: 17737941
Issued Patent: 9,595,265
Claim 1: An apparatus for processing an audio signal to acquire an audio output signal, comprising: 

a configurable audio signal processor for processing the audio signal in accordance with different configuration settings to obtain a processed audio signal, wherein the apparatus is adapted so that different configuration settings result in different sampling rates of the processed audio signal,



 an analysis filter bank having a first number of analysis filter bank channels, wherein the analysis filter bank is adapted to transform an analysis filter bank input signal from a time-domain to a time-frequency domain, 



a synthesis filter bank having a second number of synthesis filter bank channels, wherein the synthesis filter bank is adapted to conduct a transformation from the time-frequency domain to the time domain to produce an audio signal output of the synthesis filter bank as the audio output signal, 











a controller for controlling the first number of analysis filter bank channels [[or]] and the second number of synthesis filter bank channels in accordance with a configuration setting provided to the configurable audio signal processor, so that the audio signal output of the synthesis filter bank has a predetermined sampling rate or a sampling rate being different from the predetermined sampling rate and being closer to the predetermined sampling rate than a sampling rate of the analysis filter bank input signal.
Claim 1: An apparatus for processing an audio signal, comprising:


a configurable first audio signal processor for processing an input audio signal in accordance with different configuration settings to acquire a processed audio signal, wherein the apparatus is adapted so that different configuration settings result in different sampling rates of the processed audio signal,



an analysis filter bank adapted to receive the processed audio signal as an analysis filter bank input signal, the analysis filter bank comprising a first number of analysis filter bank channels,
See claim 2



a synthesis filter bank adapted to receive output from the analysis filter bank, the synthesis filter bank comprising a second number of synthesis filter bank channels to produce a resultant audio signal,

See claim 2




a second audio processor being adapted to receive and process [[an]] the resultant audio signal comprising a predetermined sampling rate to produce a resultant digital output signal, and



a controller for controlling the first number of analysis filter bank channels in accordance with a configuration setting provided to the configurable first audio signal processor, so that the resultant audio signal output of the synthesis filter bank comprises the predetermined sampling rate or a sampling rate being different from the predetermined sampling rate and being closer to the predetermined sampling rate than a sampling rate of  the analysis filter bank input signal,



wherein the apparatus is adapted to receive the configuration setting at run time.


Claim 2: The apparatus according to claim 1, wherein the analysis filter bank is adapted to transform the analysis filter bank input signal being represented in a time-domain into a first time-frequency domain audio signal comprising a plurality of first subband signals, wherein the number of first subband signals is equal to the first number of analysis filter bank channels, wherein the apparatus further comprises a signal adjuster being adapted to generate a second time-frequency domain audio signal comprising a plurality of second subband signals from the first time-frequency domain audio signal based on the configuration setting, such that the number of second subband signals of the second time-frequency domain audio signal is equal to the number of synthesis filter bank channels, and wherein the number of second subband signals of the second time-frequency domain audio signal is different from the number of subband signals of the first time-frequency domain audio signal, and wherein the synthesis filter bank is adapted to transform the second time-frequency domain audio signal into a time domain audio signal as the resultant audio signal output of the synthesis filter bank.


Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-12 and 15-16 of U.S. Patent No. 10311886. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the issued patent are narrower in scope than that of the instant application. Therefore, the claims of the issued patent anticipate the claims of the instant application.  Please see the below mapping with respect to the independent claims.
Claims not mentioned below map as the following where the instant application is termed as (I) and the issued patent as (P). Claim 1 (I): Claim 2 (P), Claim 2 (I): Claim 2 (P), Claim 3 (I): Claim 3 (P), Claim 4 (I): Claim 4 (P), Claim 5 (I): Claim 5 (P), Claim 6 (I): Claim 6 (P), Claim 7 (I): Claim 7 (P), Claim 8 (I): Claim 8 (P), Claim 9 (I): Claim 9  (P), Claim 10 (I): Claim 11 (P), Claim 11 (I): Claim 12 (P), Claim 12 (I): Claim 15 (P), Claim 13 (I): Claim 16 (P).

Instant Application: 17/737941
Issued Patent: 10311886
Claim 1: An apparatus for processing an audio signal to acquire an audio output signal, comprising: 

a configurable audio signal processor for processing the audio signal in accordance with different configuration settings to obtain a processed audio signal, wherein the apparatus is adapted so that different configuration settings result in different sampling rates of the processed audio signal,



 an analysis filter bank having a first number of analysis filter bank channels, wherein the analysis filter bank is adapted to transform an analysis filter bank input signal from a time-domain to a time-frequency domain, 



a synthesis filter bank having a second number of synthesis filter bank channels, wherein the synthesis filter bank is adapted to conduct a transformation from the time-frequency domain to the time domain to produce an audio signal output of the synthesis filter bank as the audio output signal, 




a controller for controlling the first number of analysis filter bank channels [[or]] and the second number of synthesis filter bank channels in accordance with a configuration setting provided to the configurable audio signal processor, so that the audio signal output of the synthesis filter bank has a predetermined sampling rate or a sampling rate being different from the predetermined sampling rate and being closer to the predetermined sampling rate than a sampling rate of the analysis filter bank input signal.
Claim 1: An apparatus for processing an audio signal, comprising: 


a configurable first audio signal processor for processing the audio signal in accordance with different configuration settings to obtain a processed audio signal, wherein the apparatus is adapted so that different configuration settings result in different sampling rates of the processed audio signal, 



an analysis filter bank having a first number of analysis filter bank channels, 


See Claim 2





a synthesis filter bank having a second number of synthesis filter bank channels, 


See Claim 2






a controller for controlling the first number of analysis filter bank channels or the second number of synthesis filter bank channels in accordance with a configuration setting provided to the configurable first audio signal processor, so that an audio signal output of the synthesis filter bank has the predetermined sampling rate or a sampling rate being different from the predetermined sampling rate and being closer to the predetermined sampling rate than a sampling rate of an analysis filter bank input signal, and 
 

a second audio processor being adapted to receive and process an audio signal having a predetermined sampling rate or a sampling rate being different from the predetermined sampling rate and being closer to the predetermined sampling rate, wherein the apparatus is adapted to receive the configuration setting at run time.

Claim 2: An apparatus according to claim 1, wherein the analysis filter bank is adapted to transform the analysis filter bank input signal being represented in a time-domain into a first time-frequency domain audio signal having a plurality of first subband signals, wherein the number of first subband signals is equal to the first number of analysis filter bank channels, wherein the apparatus further comprises a signal adjuster being adapted to generate a second time-frequency domain audio signal having a plurality of second subband signals from the first time-frequency domain audio signal based on the configuration setting, such that the number of second subband signals of the second time-frequency domain audio signal is equal to the number of synthesis filter bank channels, and wherein the number of second subband signals of the second time-frequency domain audio signal is different from the number of subband signals of the first time-frequency domain audio signal, and wherein the synthesis filter bank is adapted to transform the second time-frequency domain audio signal into a time domain audio signal as the audio signal output of the synthesis filter bank.


Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-14 of U.S. 11361779  in view of Ekstrand. The claims of the issued patent match that of the instant application but does not teach “in accordance with different configuration settings to obtain a processed audio signal, wherein the apparatus is adapted so that different configuration settings result in different sampling rates of the processed audio signal”. Ekstrand does teach  this in (see [0055], where configuration settings is the sampling rate desired for the output signal and where the input signal is sampled and see [0055] and [0057], where dependent on the output rate that is desired yields different sampling rates. It would have been obvious to one or ordinary skilled in the art to have modified the issued patent with the different configuration settings in order to enable low complexity methods for high frequency reconstruction (see Ekstrand [0004]).
Claims not mentioned below map as the following where the instant application is termed as (I) and the issued patent as (P). Claim 1 (I): Claim 2 (P), Claim 2 (I): Claim 2 (P), Claim 3 (I): Claim 3 (P), Claim 4 (I): Claim 4 (P), Claim 5 (I): Claim 5 (P), Claim 6 (I): Claim 6 (P), Claim 7 (I): Claim 7 (P), Claim 8 (I): Claim 8 (P), Claim 9 (I): Claim 9  (P), Claim 10 (I): Claim 11 (P), Claim 11 (I): Claim 12 (P), Claim 12 (I): Claim 13 (P), Claim 13 (I): Claim 14 (P).

US Patent :11361779
Instant Application: 17/737941
Claim 1: An apparatus for processing an audio signal, comprising:

 
a configurable first audio signal processor for processing the audio signal to obtain a processed audio signal, 


see Secondary reference
 and last limitation 




an analysis filter bank having a first number of analysis filter bank channels, 



see claim 2





a synthesis filter bank having a second number of synthesis filter bank channels, 



see claim 2






a controller for controlling the first number of analysis filter bank channels or the second number of synthesis filter bank, so that an audio signal output of the synthesis filter bank has the predetermined sampling rate or a sampling rate being different from the predetermined sampling rate and being closer to the predetermined sampling rate than a sampling rate of an analysis filter bank input signal



and a second audio processor being adapted to receive and process the audio signal output having the predetermined sampling rate or the sampling rate being different from the predetermined sampling rate and being closer to the predetermined samplinq rate than the samplinq rate of the analysis filter bank input signal,

wherein the controller is to receive a configuration setting at run time, wherein the predetermined sampling rate depends on the configuration setting.




Claim 2: An apparatus according to claim 1, wherein the analysis filter bank is adapted to transform the analysis filter bank input signal being represented in a time-domain into a first time-frequency domain audio signal having a plurality of first subband signals, wherein the number of first subband signals is equal to the first number of analysis filter bank channels, wherein the apparatus further comprises a signal adjuster being adapted to generate a second time-frequency domain audio signal having a plurality of second subband signals from the first time-frequency domain audio signal, such that the number of second subband signals of the second time-frequency domain audio signal is equal to the number of synthesis filter bank channels, and wherein the number of second subband signals of the second time-frequency domain audio signal is different from the number of subband signals of the first time-frequency domain audio signal, and wherein the synthesis filter bank is adapted to transform the second time-frequency domain audio signal into a time domain audio signal as the audio signal output of the synthesis filter bank.
Claim 1: An apparatus for processing an audio signal to acquire an audio output signal, comprising: 

a configurable audio signal processor for processing the audio signal in accordance with different configuration settings to obtain a processed audio signal, wherein the apparatus is adapted so that different configuration settings result in different sampling rates of the processed audio signal,



 an analysis filter bank having a first number of analysis filter bank channels, wherein the analysis filter bank is adapted to transform an analysis filter bank input signal from a time-domain to a time-frequency domain, 





a synthesis filter bank having a second number of synthesis filter bank channels, wherein the synthesis filter bank is adapted to conduct a transformation from the time-frequency domain to the time domain to produce an audio signal output of the synthesis filter bank as the audio output signal, 




a controller for controlling the first number of analysis filter bank channels [[or]] and the second number of synthesis filter bank channels in accordance with a configuration setting provided to the configurable audio signal processor, so that the audio signal output of the synthesis filter bank has a predetermined sampling rate or a sampling rate being different from the predetermined sampling rate and being closer to the predetermined sampling rate than a sampling rate of the analysis filter bank input signal.


Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of Co-pending application 17/172335 in view of Ekstrand.  The claims of the issued patent match that of the instant application but does not teach “in accordance with different configuration settings to obtain a processed audio signal, wherein the apparatus is adapted so that different configuration settings result in different sampling rates of the processed audio signal” and “and the second number of synthesis filter bank channels in accordance with a configuration setting provided to the configurable audio signal processor”. Ekstrand does teach  this in (see [0055], where configuration settings is the sampling rate desired for the output signal and where the input signal is sampled and see [0055] and [0057], where dependent on the output rate that is desired yields different sampling rates. Further, Ekstrand discloses in [0057], where description of the use of sampling rates in configuring filterbanks id described as well as the description of P which is the bandwidth expansion factor which configures the synthesis filterbanks to have P times more channels than analysis filterbanks.  It would have been obvious to one or ordinary skilled in the art to have modified the issued patent with the different configuration settings in order to enable low complexity methods for high frequency reconstruction (see Ekstrand [0004]).
Claims not mentioned below map as the following where the instant application is termed as (I) and the issued patent as (P). Claim 1 (I): Claim 1 (P), Claim 2 (I): Claim 2 (P), Claim 3 (I): Claim 3 (P), Claim 4 (I): Claim 4 (P), Claim 5 (I): Claim 5 (P), Claim 6 (I): Claim 6 (P), Claim 7 (I): Claim 7 (P), Claim 8 (I): Claim 8 (P), Claim 9 (I): Claim 9  (P),  Claim 10 (I): Claim 10 (P), Claim 11 (I): Claim 11 (P), Claim 12 (I): Claim 12 (P), Claim 13 (I): Claim 13 (P).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant Application: 17/737941
Co-pending Application: 17/172335
Claim 1: An apparatus for processing an audio signal to acquire an audio output signal, comprising: 

a configurable audio signal processor for processing the audio signal in accordance with different configuration settings to obtain a processed audio signal, wherein the apparatus is adapted so that different configuration settings result in different sampling rates of the processed audio signal,



 an analysis filter bank having a first number of analysis filter bank channels, wherein the analysis filter bank is adapted to transform an analysis filter bank input signal from a time-domain to a time-frequency domain, 




a synthesis filter bank having a second number of synthesis filter bank channels, wherein the synthesis filter bank is adapted to conduct a transformation from the time-frequency domain to the time domain to produce an audio signal output of the synthesis filter bank as the audio output signal, 












a controller for controlling the first number of analysis filter bank channels [[or]] and the second number of synthesis filter bank channels in accordance with a configuration setting provided to the configurable audio signal processor, so that the audio signal output of the synthesis filter bank has a predetermined sampling rate or a sampling rate being different from the predetermined sampling rate and being closer to the predetermined sampling rate than a sampling rate of the analysis filter bank input signal.
Claim 1: An apparatus for processing an audio signal, comprising: 


a configurable first audio signal processor for processing the audio signal to obtain a processed audio signal, wherein the apparatus is adapted to control the sampling rate of the processed audio signal, 





an analysis filter bank having a first number of analysis filter bank channels, wherein the analysis filter bank is adapted to transform an analysis filter bank input signal from a time-domain to a time-frequency domain, 




a synthesis filter bank having a second number of synthesis filter bank channels, wherein the synthesis filter bank is adapted to transform an output of the analysis filter bank from the time-frequency domain to the time domain, and 






a second audio processor being adapted to receive and process an audio signal having a predetermined sampling rate, 




wherein the apparatus comprises a controller for controlling the first number of analysis filter bank channels, so that an audio signal output of the synthesis filter bank has the predetermined sampling rate or a sampling rate being different from the predetermined sampling rate and being closer to the predetermined sampling rate than a sampling rate of the analysis filter bank input signal.


Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Co-pending Application 17/172281. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the issued patent are narrower in scope than that of the instant application. Therefore, the claims of the issued patent anticipate the claims of the instant application.  Please see the below mapping with respect to the independent claims.
Claims not mentioned below map as the following where the instant application is termed as (I) and the issued patent as (P). Claim 1 (I): Claim 1 (P), Claim 2 (I): Claim 2 (P), Claim 3 (I): Claim 3 (P), Claim 4 (I): Claim 4 (P), Claim 5 (I): Claim 5 (P), Claim 6 (I): Claim 6 (P), Claim 7 (I): Claim 7 (P), Claim 8 (I): Claim 8 (P), Claim 9 (I): Claim 9  (P),  Claim 10 (I): Claim 10 (P), Claim 11 (I): Claim 11 (P), Claim 12 (I): Claim 12 (P), Claim 13 (I): Claim 13 (P).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant Application: 17/737941
Instant Application: 17172281
Claim 1: An apparatus for processing an audio signal to acquire an audio output signal, comprising: 

a configurable audio signal processor for processing the audio signal in accordance with different configuration settings to obtain a processed audio signal, wherein the apparatus is adapted so that different configuration settings result in different sampling rates of the processed audio signal,



 an analysis filter bank having a first number of analysis filter bank channels, wherein the analysis filter bank is adapted to transform an analysis filter bank input signal from a time-domain to a time-frequency domain, 




a synthesis filter bank having a second number of synthesis filter bank channels, wherein the synthesis filter bank is adapted to conduct a transformation from the time-frequency domain to the time domain to produce an audio signal output of the synthesis filter bank as the audio output signal, 




a controller for controlling the first number of analysis filter bank channels [[or]] and the second number of synthesis filter bank channels in accordance with a configuration setting provided to the configurable audio signal processor, so that the audio signal output of the synthesis filter bank has a predetermined sampling rate or a sampling rate being different from the predetermined sampling rate and being closer to the predetermined sampling rate than a sampling rate of the analysis filter bank input signal.
Claim 1: An apparatus for processing an audio signal, comprising: 


a configurable first audio signal processor for processing the audio signal in accordance with different configuration settings to obtain a processed audio signal, wherein the apparatus is adapted so that different configuration settings result in different sampling rates of the processed audio signal, 



an analysis filter bank having a first number of analysis filter bank channels, wherein the analysis filter bank is adapted to transform an analysis filter bank input signal from a time-domain to a time-frequency domain,




 a synthesis filter bank having a second number of synthesis filter bank channels, wherein the synthesis filter bank is adapted to transform an output of the analysis filter bank from the time-frequency domain to the time domain to produce an audio signal output of the synthesis filter bank, 





a controller for controlling the first number of analysis filter bank channels or the second number of synthesis filter bank channels in accordance with a configuration setting provided to the configurable first audio signal processor, so that the audio signal output of the synthesis filter bank has a predetermined sampling rate or a sampling rate being different from the predetermined sampling rate and being closer to the predetermined sampling rate than a sampling rate of the analysis filter bank input signal, and 

a second audio processor being adapted to receive and process the audio signal output of the synthesis filter bank having the predetermined sampling rate or the sampling rate being different from the predetermined sampling rate and being closer to the predetermined sampling rate than the sampling rate of the analysis filter bank input signal.


Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S.  Co-pending Application 17/172254 in view of Ekstrand. The claims of the issued patent and the instant application are the same except for the limitation of “…controller for controlling the first number of analysis channels and the second number of synthesis channels”. Ekstrand does disclose the mentioned limitation in paragraphs [0055], [0057], where description of the use of sampling rates in configuring filterbanks id described as well as the description of P which is the bandwidth expansion factor which configures the synthesis filterbanks to have P times more channels than analysis filterbanks. It would have been obvious to one or ordinary skilled in the art to have modified the issued patent with the different configuration settings in order to enable low complexity methods for high frequency reconstruction (see Ekstrand [0004]).
Claims not mentioned below map as the following where the instant application is termed as (I) and the issued patent as (P). Claim 1 (I): Claim 1 (P), Claim 2 (I): Claim 2 (P), Claim 3 (I): Claim 3 (P), Claim 4 (I): Claim 4 (P), Claim 5 (I): Claim 5 (P), Claim 6 (I): Claim 6 (P), Claim 7 (I): Claim 7 (P), Claim 8 (I): Claim 8 (P), Claim 9 (I): Claim 9  (P),  Claim 10 (I): Claim 10 (P), Claim 11 (I): Claim 11 (P), Claim 12 (I): Claim 12 (P), Claim 13 (I): Claim 13 (P).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant Application: 17/737941
Co-pending Application: 17/172254
Claim 1: An apparatus for processing an audio signal to acquire an audio output signal, comprising: 

a configurable audio signal processor for processing the audio signal in accordance with different configuration settings to obtain a processed audio signal, wherein the apparatus is adapted so that different configuration settings result in different sampling rates of the processed audio signal,



 an analysis filter bank having a first number of analysis filter bank channels, wherein the analysis filter bank is adapted to transform an analysis filter bank input signal from a time-domain to a time-frequency domain, 




a synthesis filter bank having a second number of synthesis filter bank channels, wherein the synthesis filter bank is adapted to conduct a transformation from the time-frequency domain to the time domain to produce an audio signal output of the synthesis filter bank as the audio output signal, 









a controller for controlling the first number of analysis filter bank channels [[or]] and the second number of synthesis filter bank channels in accordance with a configuration setting provided to the configurable audio signal processor, so that the audio signal output of the synthesis filter bank has a predetermined sampling rate or a sampling rate being different from the predetermined sampling rate and being closer to the predetermined sampling rate than a sampling rate of the analysis filter bank input signal.
Claim 1: An apparatus for processing an audio signal, comprising: 


a configurable first audio signal processor for processing an input audio signal in accordance with different configuration settings to acquire a processed audio signal, wherein the apparatus is adapted so that different configuration settings result in different sampling rates of the processed audio signal, 



an analysis filter bank adapted to receive the processed audio signal as an analysis filter bank input signal, the analysis filter bank comprising a first number of analysis filter bank channels, wherein the analysis filter bank is adapted to transform the analysis filter bank input signal from a time-domain to a time-frequency domain, 

a synthesis filter bank adapted to receive output from the analysis filter bank, the synthesis filter bank comprising a second number of synthesis filter bank channels to produce a resultant audio signal, wherein the synthesis filter bank is adapted to transform the output of the analysis filter bank from the time-frequency domain to the time domain to produce the resultant audio signal, a second audio processor being adapted to receive and process the resultant audio signal comprising a predetermined sampling rate to produce a resultant digital output signal, and 


a controller for controlling the first number of analysis filter bank channels in accordance with a configuration setting provided to the configurable first audio signal processor, so that the resultant audio signal output of the synthesis filter bank comprises the predetermined sampling rate or a sampling rate being different from the predetermined sampling rate and being closer to the predetermined sampling rate than a sampling rate of the analysis filter bank input signal.



Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-13 of U.S.  Co-pending Application 17/737924 in view of Ekstrand. The claims of the issued patent and the instant application are the same except for the limitation of “…controller for controlling the first number of analysis channels and the second number of synthesis channels”. Ekstrand does disclose the mentioned limitation in paragraphs [0055], [0057], where description of the use of sampling rates in configuring filterbanks id described as well as the description of P which is the bandwidth expansion factor which configures the synthesis filterbanks to have P times more channels than analysis filterbanks.  It would have been obvious to one or ordinary skilled in the art to have modified the issued patent with the different configuration settings in order to enable low complexity methods for high frequency reconstruction (see Ekstrand [0004]).
Claims not mentioned below map as the following where the instant application is termed as (I) and the issued patent as (P). Claim 1 (I): Claim 2 (P), Claim 2 (I): Claim 2 (P), Claim 3 (I): Claim 3 (P), Claim 4 (I): Claim 4 (P), Claim 5 (I): Claim 5 (P), Claim 6 (I): Claim 6 (P), Claim 7 (I): Claim 7 (P), Claim 8 (I): Claim 8 (P), Claim 9 (I): Claim 9  (P),  Claim 10 (I): Claim 10 (P), Claim 11 (I): Claim 11 (P), Claim 12 (I): Claim 12 (P), Claim 13 (I): Claim 13 (P).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant Application: 17/737941
Co-pending Application: 17/737924
Claim 1: An apparatus for processing an audio signal to acquire an audio output signal, comprising: 

a configurable audio signal processor for processing the audio signal in accordance with different configuration settings to obtain a processed audio signal, wherein the apparatus is adapted so that different configuration settings result in different sampling rates of the processed audio signal,



 an analysis filter bank having a first number of analysis filter bank channels, wherein the analysis filter bank is adapted to transform an analysis filter bank input signal from a time-domain to a time-frequency domain, 




a synthesis filter bank having a second number of synthesis filter bank channels, wherein the synthesis filter bank is adapted to conduct a transformation from the time-frequency domain to the time domain to produce an audio signal output of the synthesis filter bank as the audio output signal, 



a controller for controlling the first number of analysis filter bank channels [[or]] and the second number of synthesis filter bank channels in accordance with a configuration setting provided to the configurable audio signal processor, so that the audio signal output of the synthesis filter bank has a predetermined sampling rate or a sampling rate being different from the predetermined sampling rate and being closer to the predetermined sampling rate than a sampling rate of the analysis filter bank input signal.
Claim 1: An apparatus for processing an audio signal to acquire a resultant audio signal, comprising:

 a configurable audio signal processor for processing an input audio signal in accordance with different configuration settings to acquire a processed audio signal, wherein the apparatus is adapted so that different configuration settings result in different sampling rates of the processed audio signal, 



an analysis filter bank adapted to receive the processed audio signal as an analysis filter bank input signal, the analysis filter bank comprising a first number of analysis filter bank channels,
See Claim 2



 a synthesis filter bank, the synthesis filter bank comprising a second number of synthesis filter bank channels to acquire the resultant audio signal, and 

See Claim 2 




controller for controlling the first number of analysis filter bank channels in accordance with a configuration setting provided to the configurable audio signal processor, so that the resultant audio signal output of the synthesis filter bank comprises the predetermined sampling rate or a sampling rate being different from the predetermined sampling rate and being closer to the predetermined sampling rate than a sampling rate of the analysis filter bank input signal, wherein the apparatus is adapted to receive the configuration setting at run time.

Claim 2: The apparatus according to claim 1, wherein the analysis filter bank is adapted to transform the analysis filter bank input signal being represented in a time-domain into a first time-frequency domain audio signal comprising a plurality of first subband signals, wherein the number of first subband signals is equal to the first number of analysis filter bank channels, wherein the apparatus further comprises a signal adjuster being adapted to generate a second time-frequency domain audio signal comprising a plurality of second subband signals from the first time-frequency domain audio signal based on the configuration setting, such that the number of second subband signals of the second time-frequency domain audio signal is equal to the number of synthesis filter bank channels, and wherein the number of second subband signals of the second time-frequency domain audio signal is different from the number of subband signals of the first time-frequency domain audio signal, and wherein the synthesis filter bank is adapted to transform the second time-frequency domain audio signal into a time domain audio signal as the resultant audio signal output of the synthesis filter bank.


Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S.  Co-pending Application 17/737935 in view of Ekstrand. The claims of the issued patent and the instant application are the same except for the limitation of “…controller for controlling the first number of analysis channels and the second number of synthesis channels”. Ekstrand does disclose the mentioned limitation in paragraphs [0055], [0057], where description of the use of sampling rates in configuring filterbanks id described as well as the description of P which is the bandwidth expansion factor which configures the synthesis filterbanks to have P times more channels than analysis filterbanks.  It would have been obvious to one or ordinary skilled in the art to have modified the issued patent with the different configuration settings in order to enable low complexity methods for high frequency reconstruction (see Ekstrand [0004]).
Claims not mentioned below map as the following where the instant application is termed as (I) and the issued patent as (P). Claim 1 (I): Claim 1 (P), Claim 2 (I): Claim 2 (P), Claim 3 (I): Claim 3 (P), Claim 4 (I): Claim 4 (P), Claim 5 (I): Claim 5 (P), Claim 6 (I): Claim 6 (P), Claim 7 (I): Claim 7 (P), Claim 8 (I): Claim 8 (P), Claim 9 (I): Claim 9  (P),  Claim 10 (I): Claim 10 (P), Claim 11 (I): Claim 11 (P), Claim 12 (I): Claim 12 (P), Claim 13 (I): Claim 13 (P).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant Application: 17/737941
Co-pending Application: 17/737935
Claim 1: An apparatus for processing an audio signal to acquire an audio output signal, comprising: 

a configurable audio signal processor for processing the audio signal in accordance with different configuration settings to obtain a processed audio signal, wherein the apparatus is adapted so that different configuration settings result in different sampling rates of the processed audio signal,



 an analysis filter bank having a first number of analysis filter bank channels, wherein the analysis filter bank is adapted to transform an analysis filter bank input signal from a time-domain to a time-frequency domain, 




a synthesis filter bank having a second number of synthesis filter bank channels, wherein the synthesis filter bank is adapted to conduct a transformation from the time-frequency domain to the time domain to produce an audio signal output of the synthesis filter bank as the audio output signal, 





a controller for controlling the first number of analysis filter bank channels [[or]] and the second number of synthesis filter bank channels in accordance with a configuration setting provided to the configurable audio signal processor, so that the audio signal output of the synthesis filter bank has a predetermined sampling rate or a sampling rate being different from the predetermined sampling rate and being closer to the predetermined sampling rate than a sampling rate of the analysis filter bank input signal.
Claim 1: An apparatus for processing an audio signal to acquire a resultant audio signal, comprising:

a configurable audio signal processor for processing an input audio signal in accordance with different configuration settings to acquire a processed audio signal, wherein the apparatus is adapted so that different configuration settings result in different sampling rates of the processed audio signal, 



an analysis filter bank adapted to receive the processed audio signal as an analysis filter bank input signal, the analysis filter bank comprising a first number of analysis filter bank channels, wherein the analysis filter bank is adapted to transform the analysis filter bank input signal from a time-domain to a time-frequency domain, 

a synthesis filter bank comprising a second number of synthesis filter bank channels to acquire the resultant audio signal, wherein the synthesis filter bank is adapted to conduct a transformation from the time-frequency domain to the time domain to acquire the resultant audio signal, and 





a controller for controlling the first number of analysis filter bank channels in accordance with a configuration setting provided to the configurable audio signal processor, so that the resultant audio signal output of the synthesis filter bank comprises the predetermined sampling rate or a sampling rate being different from the predetermined sampling rate and being closer to the predetermined sampling rate than a sampling rate of the analysis filter bank input signal.


Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Co-pending Application 17/737949 in view of Ekstrand. The claims of the issued patent match that of the instant application but does not teach “in accordance with different configuration settings to obtain a processed audio signal, wherein the apparatus is adapted so that different configuration settings result in different sampling rates of the processed audio signal” and “the first number of analysis filter bank channels … in accordance with a configuration setting provided to the configurable audio signal processor”. Ekstrand does teach  this in (see [0055], where configuration settings is the sampling rate desired for the output signal and where the input signal is sampled and see [0055] and [0057], where dependent on the output rate that is desired yields different sampling rates. Further, Ekstrand discloses in [0057], where description of the use of sampling rates in configuring filterbanks id described as well as the description of P which is the bandwidth expansion factor which configures the synthesis filterbanks to have P times more channels than analysis filterbanks.  It would have been obvious to one or ordinary skilled in the art to have modified the issued patent with the different configuration settings in order to enable low complexity methods for high frequency reconstruction (see Ekstrand [0004]).
Claims not mentioned below map as the following where the instant application is termed as (I) and the issued patent as (P). Claim 1 (I): Claim 1 (P), Claim 2 (I): Claim 2 (P), Claim 3 (I): Claim 3 (P), Claim 4 (I): Claim 4 (P), Claim 5 (I): Claim 5 (P), Claim 6 (I): Claim 6 (P), Claim 7 (I): Claim 7 (P), Claim 8 (I): Claim 8 (P), Claim 9 (I): Claim 9  (P),  Claim 10 (I): Claim 10 (P), Claim 11 (I): Claim 11 (P), Claim 12 (I): Claim 12 (P), Claim 13 (I): Claim 13 (P).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant Application: 17/737941
Co-pending Application: 17/737949
Claim 1: An apparatus for processing an audio signal to acquire an audio output signal, comprising: 

a configurable audio signal processor for processing the audio signal in accordance with different configuration settings to obtain a processed audio signal, wherein the apparatus is adapted so that different configuration settings result in different sampling rates of the processed audio signal,




 an analysis filter bank having a first number of analysis filter bank channels, wherein the analysis filter bank is adapted to transform an analysis filter bank input signal from a time-domain to a time-frequency domain, 




a synthesis filter bank having a second number of synthesis filter bank channels, wherein the synthesis filter bank is adapted to conduct a transformation from the time-frequency domain to the time domain to produce an audio signal output of the synthesis filter bank as the audio output signal, 



a controller for controlling the first number of analysis filter bank channels [[or]] and the second number of synthesis filter bank channels in accordance with a configuration setting provided to the configurable audio signal processor, so that the audio signal output of the synthesis filter bank has a predetermined sampling rate or a sampling rate being different from the predetermined sampling rate and being closer to the predetermined sampling rate than a sampling rate of the analysis filter bank input signal.
Claim 1: An apparatus for processing an audio signal to acquire an audio output signal, comprising: 

a configurable audio signal processor for processing the audio signal to obtain a processed audio signal, wherein the apparatus is adapted to control the sampling rate of the processed audio signal, 






an analysis filter bank having a first number of analysis filter bank channels, wherein the analysis filter bank is adapted to transform an analysis filter bank input signal from a time-domain to a time-frequency domain, 




a synthesis filter bank having a second number of synthesis filter bank channels, wherein the synthesis filter bank is adapted to conduct a transformation from the time- frequency domain to the time domain to acquire the audio output signal, and wherein the apparatus comprises 




a controller for controlling the first second number of analysis synthesis filter bank channels, so that an audio signal output of the synthesis filter bank has the predetermined sampling rate or a sampling rate being different from the predetermined sampling rate and being closer to the predetermined sampling rate than a sampling rate of the analysis filter bank input signal.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-6, 8, and 12-13 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Ekstrand (US 2012/0065983).
As to claims 1, 12, and 13, Ekstrand teaches an apparatus for processing an audio signal, comprising: 
a configurable first audio signal processor ([0031], processor) for processing the audio signal in accordance with different configuration settings to obtain a processed audio signal (see [0055], where configuration settings is the sampling rate desired for the output signal and where the input signal is sampled), wherein the apparatus is adapted so that different configuration settings result in different sampling rates of the processed audio signal (see [0055] and [0057], where dependent on the output rate that is desired yields different sampling rates), 
an analysis filter bank having a first number of analysis filter bank channels (see Figure 3, output of analysis filterbank 301 and [0054], [0058], where P subband signals are shown and can be interpreted to be the first several subbands from the P subbands), wherein the analysis filterbank is adapted to transform the analysis filterbank input signal from a time domain to a time frequency domain (see [0058], where the time domain signals are transformed into frequency domain and see Figure 3, output of analysis filterbank 301 and [0054], [0057]-[0058], where subband signal from analysis filterbank described),
a synthesis filter bank having a second number of synthesis filter bank channels (see Figure 3, synthesis filterbanks 303-1 to 303-P which produce an output out of summer 304), wherein the synthesis filter bank is adapted to conduct a transformation from the time-frequency domain to the time domain to produce the resultant audio signal of the synthesis filter bang as the audio output signal (see [0054], transforms subband signals from the frequency into time domain),
a controller for controlling the first number of analysis filter bank channels and the second number of synthesis filter bank channels in accordance with a configuration setting provided to the configurable audio signal processor, so that the audio signal output of the synthesis filter bank has a predetermined sampling rate  (See [0059], where resampling for each specific synthesis filterbank occurs to yield output signals on the same time grid which is done for each subband signal output from the analysis section and input into the synthesis channel (see[0058]-[0059] and see paragraphs from [0056]-[0057], where based on bandwidth extension factor P bands are determined, which is performed by the processor [0031], where description of P which is the bandwidth expansion factor which configures the synthesis filterbanks to have P times more channels than analysis filterbanks) or a sampling rate being different from the predetermined sampling rate and being closer to the predetermined sampling rate than a sampling rate of the analysis filter bank input signal.
As to claims 12, apparatus claim 1 and 13 and method claim 12 are related as apparatus and the method of using same, with each claimed element's function corresponding to the claimed method step. Accordingly claims 12 and 13 is similarly rejected under the same rationale as applied above with respect to apparatus claim. Furthermore, Ekstrand teaches a program executed by a processor, storage medium (See [0030]- [0031]) and disclose processing the audio signal output comprising the predetermined sampling rate (see Figure 3, summer 304).

As to claim 2, Ekstrand teaches characterized in that the analysis filter bank is adapted to transform the analysis filter bank input signal being represented in the time-domain into a first time- frequency domain audio signal having a plurality of first subband signals, wherein the number of first subband signals is equal to the first number of analysis filter bank channels (see [0058], where the time domain signals are transformed into frequency domain and see Figure 3, output of analysis filterbank 301 and [0054], [0057]-[0058], where subband signal from analysis filterbank described), wherein the number of first subband signals is equal to the first number of analysis filter bank channels (see [0057], and Figure 3, output of 301, where each subband signal is a channel), 
wherein the apparatus further comprises a signal adjuster being adapted to generate a second time-frequency domain audio signal comprising a plurality of second subband signals from the first time-frequency domain audio signal based on the configuration setting (See Figure 3, output of analysis filterbank 301 and [0054],[0057],  [0058], where P times more subband signals occur based on the P factor), such that the number of second subband signals of the second time-frequency domain audio signal is equal to the number of synthesis filter bank channels (see Figure 3, one-to-one correspondence between the subband signals output from 302 and input into 303), and wherein the number of second subband signals of the second time-frequency domain audio signal is different from the number of subband signals of the first time-frequency domain audio signal (see Figure 3, output of analysis filterbank 301 and [0054],[0057]- [0058], where P times more subband signals are produced as compared to analysis filterbank), and 
wherein the synthesis filter bank is adapted to transform the second time-frequency domain audio signal into a time domain audio signal as the audio signal output of the synthesis filter bank (see [0054], transforms subband signals from the frequency into time domain).

As to claim 3, Ekstrand teaches characterized in that the signal adjuster is adapted to generate the second time-frequency domain audio signal by generating at least one additional subband signal (see [0057], [0084][0085], where additional subbands are added based on bandwidth extension factor, more specifically the high band and see [0084], SBR).  

As to claim 4, Ekstrand teaches characterized in that the signal adjuster is adapted to generate at least one additional subband signal by conducting spectral band replication to generate at least one additional subband signal (see [0057], [0084][0085], where additional subbands are added based on bandwidth extension factor, more specifically the high band and see [0084], SBR).


As to claim 5, Ekstrand teaches characterized in that the signal adjuster is adapted to generate a zero signal as additional subband signal (see [0094], where selected subband signals set to zero). 

As to claim 6, Ekstrand teaches characterized in that the analysis filter bank is a QMF analysis filter bank and wherein the synthesis filter bank is a QMF synthesis filter bank (see [0020], QMF analysis and synthesis filterbanks disclosed).


As to claim 8, Ekstrand teaches characterized in that the apparatus furthermore comprises an additional resampler being adapted to receive a synthesis filter bank output signal comprising a first synthesis sampling rate (see [0059], output of  synthesis filterbanks leads to a resampling to align P output signals), and wherein the additional resampler resamples the synthesis filter bank output signal to generate a resampled output signal comprising a second synthesis sampling rate (see [0059], where each time domain output signal is differently resampled to align the P output signals).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the 
invention was made.

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ekstrand in view of Choo (US 8,321,229).
As to claim 7, Ekstrand teaches all of the limitations as in claim 1, above. 
Furthermore, Ekstrand teaches the filterbanks being implemented by QMF.
	However, Ekstrand does not disclose the filterbanks being implemented by MDCT.
	Choo does disclose characterized in that the analysis filter bank is an MDCT analysis filter bank and wherein the synthesis filter bank is an MDCT synthesis filter bank (see col. 12, lines 32-42 and col. 13, lines 5-7, where MDCT implemented filterbanks are described).
It would have been obvious to one of ordinary skilled in the art at the time the invention was made to have substituted the QMF filterbank as taught by Ekstrand with the MDCT filterbank as taught by Choo. Thus, it would have been obvious that the substitution of one known element for another yields predictable results to one of ordinary skill in the art as Choo discloses the use of QMF and MDCT filterbanks interchangeably. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395-97 (2007)

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ekstrand in view of Benjelloun Touimi (US  2009/0198753).
As to claim 9, Ekstrand teaches all of the limitations as in claim 1, above. 
	However, Ekstrand does not disclose wherein the apparatus is adapted to feed a synthesis filter bank output signal comprising a first synthesis sampling rate into an analysis filter bank as an analysis filter bank input signal. 
Benjelloun Touimi does disclose characterized in that the apparatus is adapted to feed a synthesis filter bank output signal comprising a first synthesis sampling rate into an analysis filter bank as an analysis filter bank input signal (See [0017], where a synthesis filter output is input into an analysis filter bank where the signal inherently has a sampling rate and see Figure 4).
It would have been obvious to one of ordinary skilled in the art at the time the invention was made to have modified the filterbanks processing as taught by Ekstrand with the feeding as taught by Benjelloun Touimi for the purpose of providing intelligent transcoding architecture (see Benjelloun Touimi [0017] and [0048]).

Claim  10-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ekstrand in view of Cocchi ("Subband Neural Networks Prediction for On-line Audio Signal Recovery”)
As to claim 10, Ekstrand teaches all of the limitations as in claim 1, above. 
However, Ekstrand does not disclose wherein the controller is adapted to determine the first number of analysis filter bank channels or the second number of synthesis filter bank channels based on a tolerable error.
Cocchi  does disclose characterized in that the controller is adapted to determine the first number of analysis filter bank channels or the second number of synthesis filter bank channels based on a tolerable error (see Figure 8a and 8b, where number of filterbank channels plotted as a function of MSE error in order to determine optimal number of filterbank channels and see equation 19 as the MSE denoted as the reconstruction error and see page 872, right column, lines 1st full paragraph, comparison to an acceptable level).
It would have been obvious to one of ordinary skilled in the art at the time the invention was made to have filterbanks processing as taught by Ekstrand with the determining of a number of filterbanks as taught by Cocchi for the purpose of determining an optimal filterbank for reproducing a high quality signal (see Cocchi Abstract).

As to claim 11, Ekstrand in view of Cocchi teach all of the limitations as in claim 10, above.
	Furthermore, Cocchi teaches characterized in that the controller comprises an error comparator for comparing the actual error with a tolerable error (see Figure 8a and 8b, where number of filterbank channels plotted as a function of  actual MSE error in order to determine optimal number of filterbank channels and see equation 19 as the MSE denoted as the reconstruction error and see page 872, right column, lines 1st full paragraph, comparison to an acceptable level).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARAS D SHAH whose telephone number is (571)270-1650. The examiner can normally be reached Monday-Thursday 7:30AM-2:30PM, 5PM-7PM (EST), Friday 8AM-noon (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        
08/16/2022